Citation Nr: 1002677	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  08-09 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested as joint stiffness and muscle pain, to include as 
due to an undiagnosed illness.

2.  Entitlement to service connection for a neurological 
disorder manifested as numbness of the hands and feet, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for a respiratory 
disorder manifested as shortness of breath, to include as due 
to an undiagnosed illness.

4.  Entitlement to service connection for impaired balance, 
to include as due to an undiagnosed illness.

5.  Entitlement to service connection for a bilateral foot 
disability, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness. 

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for a bowel disorder 
manifested as chronic diarrhea, to include as due to an 
undiagnosed illness.

9. Entitlement to service connection for a psychiatric 
disorder, claimed as depression and posttraumatic stress 
disorder (PTSD), to include symptoms of night sweats, sleep 
disturbance, decreased libido, memory loss, and chronic 
fatigue.

10.  Entitlement to service connection for high blood 
pressure, to include as due to an undiagnosed illness.

11.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, , to include as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Veteran was a member of the Tennessee Army National Guard 
(TNARNG) from June 1966 to December 1995.  He had two periods 
of Federal active duty during that time, from February 1967 
to July 1967, and from August 1990 to June 1991.  He served 
in Kuwait in 1991.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which denied 
entitlement to the benefits sought.

The issues have been recharacterized to better reflect the 
evidence of record and the Veteran's allegations.  This 
includes the grouping of symptoms under a single claimed 
disability instead of considering each symptom as a service 
connectable disability entity.  Further, the medical evidence 
of record indicates a current diagnosis of degenerative joint 
disease of the left and right knees.  The Veteran's claims 
related to his joints and muscles can reasonably be 
interpreted as including claims for specific diagnoses of 
individual joints, and not merely as one claim for a systemic 
disability.  The issue of service connection for a bilateral 
knee disability is referred to the RO for appropriate action.  

The veteran testified at a November 2009 personal hearing 
held before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing is associated with the claims 
file.

The issues of service connection for high blood pressure, 
degenerative disc disease of the lumbar spine, a bowel 
disorder, and a psychiatric disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  There is no competent, credible evidence of record 
showing a current disability manifested as joint stiffness 
and muscle pain.

2.  There is no competent, credible evidence of record 
showing a current disability manifested as numbness of the 
hands and feet.

3.  There is no competent, credible evidence of record 
showing a current disability manifested as shortness of 
breath.

4.  There is no competent, credible evidence of record 
showing a current disability manifested as impaired balance.

5.  There is no competent, credible evidence of record 
showing a current chronic disability of the bilateral feet.

6.  There is no competent, credible evidence of record 
showing a current chronic disability manifested as headaches.

7.  There is no competent, credible evidence of record 
showing a current disability manifested as tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection of a disorder 
manifested as joint stiffness and muscle pain have not been 
met.  38 U.S.C.A. §§ 1110, 1117, 1118, 1137, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 
(2009).

2.  The criteria for service connection of a neurological 
disorder manifested as numbness of the hands and feet have 
not been met.  38 U.S.C.A. §§ 1110, 1117, 1118, 1137, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.317 (2009).

3.  The criteria for service connection of a respiratory 
disorder manifested as shortness of breath have not been met.  
38 U.S.C.A. §§ 1110, 1117, 1118, 1137, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2009).

4.  The criteria for service connection of impaired balance 
have not been met.  38 U.S.C.A. §§ 1110, 1117, 1118, 1137, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.317 (2009).

5.  The criteria for service connection of a bilateral foot 
disability have not been met.  38 U.S.C.A. §§ 1110, 1117, 
1118, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.317 (2009).

6.  The criteria for service connection of headaches have not 
been met.  38 U.S.C.A. §§ 1110, 1117, 1118, 1137, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 
(2009).

7.  The criteria for service connection of tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 1137, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letters dated in November 2004 and August 2005.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained limited service treatment records, assisted 
the appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file.  Complete service treatment records have not 
been associated with the claims file; although the RO has 
certified that all reasonable steps to obtain service records 
were taken, there are additional sources of records which 
have not been contacted.  However, with respect to the issues 
decided here, any outstanding service records are irrelevant, 
as the decisions rendered do not in any way rely upon the 
content of service records.  See 38 C.F.R. § 3.159(c)(2); 
Golz v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Service Connection

The claims of service connection for joint stiffness and 
muscle pain, numbness of the hands and feet, shortness of 
breath, impaired balance, bilateral foot disability, 
headaches, and tinnitus are discussed together, as the 
analysis is substantially the same with respect to each 
claimed disability.

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection on a direct basis, there must 
be a medical diagnosis of a current disability; medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Service connection may be established for a qualifying 
chronic disability resulting from an undiagnosed illness 
which became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more during the 
presumptive period.  See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(1)(i).  Service personnel records establish that 
the Veteran served in Kuwait in 1990 and 1991.

There must be objective indications of a chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as fatigue, 
signs or symptoms involving the skin, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders. 38 C.F.R. § 3.317(a)(1), (b).  There 
must be objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification.  There must be a minimum of a 6- 
month period of chronicity.  38 C.F.R. § 3.317(a)(2), (3).

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  This 
may include some medical matters, such as describing symptoms 
or relating a contemporaneous medical diagnosis.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Under any theory of entitlement to service connection, an 
essential element is the showing of a current disability.  

VA outpatient and examination records from 1995 to 2007 
reveal that, while the Veteran reported joint stiffness and 
muscle pain, numbness of the hands and feet, shortness of 
breath, impaired balance, bilateral foot disability, 
headaches, and tinnitus at various examinations scheduled in 
connection with his claim for benefits, he did not report any 
ongoing problems; nor did he complain or seek treatment from 
doctors during his regular treatment visits to VA facilities.  
There are isolated instances of treatment for acute 
complaints, such as sore knees in 1995 after a two mile run, 
but no chronic condition related to the claimed disabilities 
is shown in ongoing treatment records.  With regard to the 
feet, treatment reports specifically note the absence of any 
current disability; the Veteran underwent regular evaluations 
of his feet in connection with his diabetes treatment.

At repeated VA examinations from 2005 to 2007, the Veteran 
reported current and historical complaints of joint and 
muscle pain all over his body, intermittent numbness of his 
hands and feet, impaired balance, "hot" or painful feet, 
and intermittent headaches.  He did not report tinnitus to 
any examiner.  Without exception, however, the examiners 
found no objective evidence supporting the Veteran's reported 
history and subjective complaints.  Moreover, some examiners 
indicated that they did not fully credit the Veteran's 
reports.

A September 2005 VA examiner, for example, noted the 
Veteran's extensive physical complaints, but stated that 
although there were possible diagnoses accounting for the 
symptoms he reported, "it appears his depression is playing 
a major role in a lot of his symptom complexes...."

At the December 2006 examination, the Veteran complained of 
pain "in every joint in his body" and stated that he was 
tender to palpation over any joint.  On physical examination, 
however, all joints were physically normal, and none were 
tender when palpated "when the Veteran did not realize they 
were being forcefully palpated."  When distracted from the 
examination, the Veteran experienced no tenderness; trigger 
points, muscles, and tendons were similarly painless.  When 
the palpation was obvious, the Veteran "would grimace and 
flinch and make appropriate noises."  There was no loss of 
motion in any joint.

There are additional indicators undermining the Veteran's 
credibility reflected in the record as well.  In connection 
with his claim of service connection for a psychiatric 
disability, the Veteran has reported a number of stressor 
events involving his service in Kuwait.  Several men who 
served with him have also supplied statements to corroborate 
his reports.  However, the details of the allegations vary in 
important aspects.  For example, the Veteran reports 
encountering a burned body.  At one time, he saw the burning 
take place.  At another, he merely found the body.  Once the 
victim was a young male.  Another time it was a woman.  He 
says he heard the screams of torture victims from a Kuwaiti 
police station; no "buddy" has stated more than their camp 
was next to a police station.  He reports coming upon beaten 
corpses; and at other times states he interrupted the 
beatings while on patrol.

Some accounts of physical injury are also inconsistent.  The 
Veteran reports having joint, specifically knee, pain related 
to his Southwest Asia service.  He reported in March 2006, 
however, that he injured his knees in 1967, when he carried 
another soldier on his back during a run.  There are also 
multiple, slightly differing accounts of back injury from a 
collapsing tent or a flagpole.

Finally, even when the accounts and complaints of the Veteran 
are not directly contradicted or questioned, his reports lack 
much of the expected detail and specificity reasonably 
expected.  For example, the Veteran stated in June 2005 that 
he had occasional numbness in his legs.  He could not, 
however, describe how often it occurred or the circumstances 
under which it occurred.  

The sole evidence of record of current chronic disabilities 
of the joints and muscles, nerves of the hands and feet, 
respiratory system, balance, feet, head, or ears is the 
subjective reports of the Veteran.  His statements are, at 
best, unsupported by the objective medical evidence of 
record; at worst, they are directly contradicted by clinical 
findings.  The Veteran's credibility must be questioned in 
light of the clinical evidence of record and the various 
contradictions and inconsistencies in his statements.  While 
the Veteran is competent to describe observable symptoms, 
those descriptions still must be credible and reflect some 
basis in fact for service connection purposes.  That 
credibility is absent here.  This is not a finding that all 
of the Veteran's statements are false; rather, they are not 
sufficiently supported by other evidence and far outweighed 
by the medical records showing no current disabilities.

In the absence of any current claimed disabilities, the 
questions of an in-service disease or injury and a nexus to 
service need not be reached.  Even if it is assumed that 
missing service treatment records would show complaints of or 
treatment for the claimed conditions while the Veteran was on 
active duty, there are no current disabilities which could be 
service connected.

The preponderance of the evidence is against the claims; 
there is no reasonable doubt to be resolved, and service 
connection is not warranted.


ORDER

Service connection for a disorder manifested as joint 
stiffness and muscle pain is denied.

Service connection for a neurological disorder manifested as 
numbness of the hands and feet is denied.

Service connection for a respiratory disorder manifested as 
shortness of breath is denied.

Service connection for impaired balance is denied.

Service connection for a bilateral foot disability is denied.

Service connection for headaches is denied.

Service connection for tinnitus is denied.


REMAND

Remand is required in connection with the remaining service 
connection claims for compliance with VA's duty to assist the 
Veteran in substantiating his claim.  38 C.F.R. § 3.159.

The RO sought to obtain complete copies of service medical 
records from the National Personnel Records Center (NPRC) and 
the Records Management Center (RMC).  These organizations, 
the former a part of the National Archives, and the latter a 
division of VA, maintain the overwhelming majority of the 
retired medical records for US service men and women.  They 
do not, however, maintain all of them.

The Veteran is retired not from the regular Army, but from 
the TNARNG.  That state organization was responsible for his 
records, not the Federal government.  The Federal government 
was able to produce only limited records from the Veteran's 
initial period of active duty service in 1967.  The RO has 
taken no action, however, to contact the TNARNG to determine 
if they maintain the retired records of their own personnel, 
despite the Veteran's statement in February 2006 that his 
"records should be located with the National Guard in 
Nashville, TN."

The current record reveals objective or credible subjective 
evidence of current bowel, psychiatric, hypertension, and 
lumbar spine disabilities.  With a showing of a current 
disability, the question of a nexus to service must be 
addressed.  That question cannot be adequately answered 
unless a complete record is obtained, or VA can certify that 
all reasonable steps have been taken to obtain a complete 
record.  A remand is required in order to contact the TNARNG 
and obtain any medical records in its possession, or to be 
able to certify that service treatment records truly are 
unavailable.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
required.)

1. Contact the Tennessee Army National 
Guard through the state Adjutant General's 
office and the Veteran's individual unit 
at the time of his retirement.  Request 
all service treatment records for the 
Veteran.  If no records are available such 
must be certified in writing.  The TNARNG 
should be asked to state to where the 
Veteran's records may have been sent, if 
they are not maintained by the TNARNG.

2.  Review the claims file to ensure that 
all the foregoing requested development is 
completed, and arrange for any additional 
development indicated, to include any VA 
examinations, if warranted.  Readjudicate 
the claims on appeal.  If any of the 
benefits sought remain denied, issue an 
SSOC and provide the appellant and his 
representative an appropriate period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


